          Case 2:20-cv-00700-JLR-MLP Document 242 Filed 03/11/21 Page 1 of 2




 1                                                                    Honorable James L. Robart
                                                                   Honorable Michelle L. Peterson
 2

 3

 4
                                 UNITED STATES DISTRICT COURT
 5                              WESTERN DISTRICT OF WASHINGTON
 6   WILFREDO FAVELA AVENDAÑO, et
     al.,                                               Case No. 20-cv-700-JLR-MLP
 7
                   Petitioners-Plaintiffs,
 8                                                      ORDER FOR BRIEFING
                                                        SCHEDULE
                           v.
 9
     NATHALIE ASHER, et al.,                            NOTING DATE:
10
                   Respondents-Defendants.              MARCH 10, 2021
11

12                                             ORDER
13

14         It is hereby ORDERED that:

15         For good cause shown, the deadlines are extended as follows:

16   Deadline                                        Proposed Deadline Date

17   Plaintiffs’ Cross Motions for Summary           March 25, 2021
     Judgment/Responses to Defendants’ Motion
18   for Summary Judgment

19   ICE Defendants’ and Defendant Langford’s        April 19, 2021
     Response and Reply Briefs
20
     Plaintiffs’ Reply Briefs to ICE Defendants’     April 30, 2021
21   and Defendant Langford’s Response to
     Plaintiffs’ Motions for Summary Judgment
22

23


     MOT. BRIEFING SCHEDULE AND ORDER. - 1          NORTHWEST IMMIGRANT RIGHTS PROJECT
     No. 20-cv-700-JLR-MLP                                       615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                          Tel. (206) 957-8611
         Case 2:20-cv-00700-JLR-MLP Document 242 Filed 03/11/21 Page 2 of 2




 1

 2 Dated this 11th day of March, 2021.

 3

 4                                             A
                                               MICHELLE L. PETERSON
 5                                             United States Magistrate Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     MOT. BRIEFING SCHEDULE AND ORDER. - 2   NORTHWEST IMMIGRANT RIGHTS PROJECT
     No. 20-cv-700-JLR-MLP                                615 Second Avenue, Suite 400
                                                                    Seattle, WA 98104
                                                                   Tel. (206) 957-8611
